Case 2:19-cv-00070-JRG-RSP Document 475 Filed 09/18/20 Page 1 of 9 PageID #: 17558



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION
    GREE, INC.,                                 §
                                                §
                  Plaintiff,                    §
                                                §
          V.                                    § Case No. 2:19-cv-00070-JRG-RSP
                                                § Case No. 2.T9-cv~00071-JRG~RSP
    SUPERCELL OY,                               §
                                                §
                  Defendant.                    §
                                    VERDICT FORM
         In answering the following questions and completing t is Verdict Form, you

   are to follow all the instructions I have given you in the Court s Final Jury

   Instructions. Your answers to each question must be unanimous. Some of the

   questions contain legal terms that are defined and explained in detail in the Final

   Jury Instructions. You should refer to and consider the Final Jury Instructions as you

   answer the questions in this Verdict Form.
Case 2:19-cv-00070-JRG-RSP Document 475 Filed 09/18/20 Page 2 of 9 PageID #: 17559




   As used herein, the following terms have the following meanings:

          GREE refers to GREE, Inc.

      • Supercell refers Supercell Oy

      • The 594 Patent refers to El.S. Patent No. 9,597,594

      • The “’137 Patent refers to U.S. Patent No. 9,604,137


      • The “’481 Patent refers to U.S. Patent No. 9,956,481


      • The “’655 Patent refers to U.S. Patent No. 9,774,655


      • The “’873 Patent refers to U.S. Patent No. 9,795,873


      • The “Asserted Claims refers collectively to Claim 2 of the ’594 Patent;

         Claims 1, 2, and 15 of the ’137 Patent; Claims 4 and 5 of the ’481 Patent;

         Claims 5 and 7 of the ’655 Patent; and Claims 8 and 10 of the ’873 Patent.




                                           2
Case 2:19-cv-00070-JRG-RSP Document 475 Filed 09/18/20 Page 3 of 9 PageID #: 17560




      IT IS VERY IMPORANT THAT YOU FOLLOW THE
    INSTRUCTIONS PROVIDED IN THIS VERDICT FORM.




                   READ THEM CAREFULLY AND
     ENSURE YOUR VERDICT COMPLIES WITH THEM.




                                        3
Case 2:19-cv-00070-JRG-RSP Document 475 Filed 09/18/20 Page 4 of 9 PageID #: 17561




    QUESTION NO. 1:



    Did GREE prove by a preponderance of the evidence that Supercell infringed

    ANY of the Asserted Claims?



         Yes: /             No:




                                          4
Case 2:19-cv-00070-JRG-RSP Document 475 Filed 09/18/20 Page 5 of 9 PageID #: 17562




   QUESTION NO. 2:



   Did Supercell prove by clear and convincing evidence that any of the following

   Asserted Claims are invalid?

   Answer Yes or “No” for each Asserted Cl im listed below:


              Claim 1 of the T37 Patent jA

              Claim 2 of the T37 Patent fio

              Claim 15 of the T37 Patent fA



              Claim 4 of the 481 Patent C

              Claim 5 of the 481 Patent bo



              Claim 5 of the ’655 Patent

              Claim 7 of the ’655 Patent H d



              Claim 8 of the ’873 Patent t C

              Claim 10 of the ’873 Patent |C)




                                         5
Case 2:19-cv-00070-JRG-RSP Document 475 Filed 09/18/20 Page 6 of 9 PageID #: 17563




   If you answered NO to Question No. 1 OR YES to ALL the Asserted Claims
   listed in Question No. 2, then DO NOT answer Question No. 3.

   Answer Question No. 3 ONLY as to any Asserted Claim that you have found
   BOTH to be infringed and not invalid.




   QUESTION NO. 3



   Did GREE prove by a preponderance of the evidence that Supercell willfully

   infringed ANY of the Asserted Claims that you found were infringed?



         Yes:              No:




                                          6
Case 2:19-cv-00070-JRG-RSP Document 475 Filed 09/18/20 Page 7 of 9 PageID #: 17564




   If you answered NO to Question No. 1 OR YES to ALL the Asserted Claims
   listed in Question No. 2. then DO NOT answer Question No. 4a or 4b.

   Answer Question No. 4a and 4b ONLY as to any Asserted Claim that you
   have found BOTH to be infringed and not invalid.




   QUESTION NO. 4a:



   What sum of money, if any, paid now in cash, has GREE proven by a preponderance

   of the evidence would compensate GREE for its damages resulting from

   infringement?



   Answer in United States Dollars and Cents, if any:




         $ g, 1 00, poo




                                            7
Case 2:19-cv-00070-JRG-RSP Document 475 Filed 09/18/20 Page 8 of 9 PageID #: 17565




   QUESTION NO. 4b:

   Is the total amount you awarded in Question No. 4a a lump-sum representing

   damages for past and future sales, or is the amount you awarded in Question No. 4a

   a reasonable royalty for past sales only?




         Check one of the following:

                                                   Lump-sum


                                                                 OR


                                                   Reasonable Royalty for past
                                                   sales
Case 2:19-cv-00070-JRG-RSP Document 475 Filed 09/18/20 Page 9 of 9 PageID #: 17566




                    FINAL PAGE OF JURY VERDICT FORM

   You have now reac ed the end of the Verdict Form and should review it to ensure it

   accurately reflects your unanimous determinations. The Jury Foreperson should

   then sign and date the Verdict Form in the spaces below. Once this is done, notify

   the Court Security Officer that you have reached a verdict. The Jury Foreperson

   should keep the Verdict Form and bring it when the jury is brought back into the

   courtroom.




   Signed this \ day of September, 2020.




                                 Jury Foreperson




                                           9
